 1    Timothy P. Fox – Cal. Bar No. 157750           Bill Lann Lee – Cal. Bar. No. 108452
      Amy F. Robertson, Pro Hac Vice                 CIVIL RIGHTS EDUCATION AND
 2    CIVIL RIGHTS EDUCATION AND                     ENFORCEMENT CENTER.
 3    ENFORCEMENT CENTER                             2120 University Ave.
      104 Broadway, Suite 400                        Berkeley, CA 94704
 4    Denver, CO 80203                               (510) 431-8484
      (303) 757-7901                                 blee@creeclaw.org
 5    tfox@creeclaw.org
      arobertson@creeclaw.org                        Linda M. Dardarian – Cal. Bar No. 131001
 6                                                   Andrew P. Lee – Cal. Bar No. 245903
 7    Julia Campins – Cal. Bar No. 238023            Raymond A. Wendell – Cal. Bar No. 298333
      Hillary Benham-Baker – Cal. Bar No.265019      GOLDSTEIN, BORGEN, DARDARIAN & HO
 8    CAMPINS BENHAM-BAKER                           300 Lakeside Drive, Suite 1000
      935 Moraga Road, Suite 200                     Oakland, CA 94612
 9    Lafayette, CA 94549                            (510) 763-9800
      (415) 373-5333                                 ldardarian@gbdhlegal.com
10    julia@campinsbenhambaker.com                   alee@gbdhlegal.com
11    hillary@campinsbenhambaker.com                 rwendell@gbdhlegal.com

12   Attorneys for Plaintiffs
     [Additional Appearances on Next Page]
13
                                UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION

16    ANN CUPOLO FREEMAN, RUTHEE                      Case No. 3:15-cv-00221-JST
      GOLDKORN, and JULIE REISKIN,
17                                                    [PROPOSED] ORDER ON STIPULATION
                                                      MODIFYING BRIEFING DEADLINES
18                      Plaintiffs,                   AND DATE FOR HEARING AND CASE
                                                      MANAGEMENT CONFERENCE
19                      v.
                                                      [Concurrently filed with Stipulation Modifying
20    HOSPITALITY PROPERTIES TRUST,                   Briefing Deadlines and Date for Hearing and
                                                      Case Management Conference]
21                      Defendant.
                                                      Complaint Filed: January 15, 2015
22                                                    Trial Date:      None
                                                      Judge:           Hon. Jon S. Tigar
23

24

25

26

27

28

      [PROPOSED] ORDER ON STIPULATION MODIFYING BRIEFING SCHEDULE
                                                                          CASE NO. 3:15-CV-00221-JST
      AND DATE FOR HEARING AND CASE MANAGEMENT CONFERENCE
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 1
     David Raizman – Cal. Bar No. 129407
 2   David.Raizman@ogletreedeakins.com
     Kathleen J. Choi – Cal. Bar No. 284428
 3   Kathleen.Choi@ogletreedeakins.com
     400 South Hope Street, Suite 1200
 4   Los Angeles, California 90071
     (213) 438-1285
 5

 6   Attorneys for Defendant

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER ON STIPULATION MODIFYING BRIEFING SCHEDULE   CASE NO. 3:15-CV-00221-JST
      AND DATE FOR HEARING AND CASE MANAGEMENT CONFERENCE                               PAGE 1
 1           PURSUANT TO THE STIPULATION OF THE PARTIES, filed March 21, 2019, and
 2   good cause shown, IT IS HEREBY ORDRED:
 3           1.       Plaintiffs shall file and serve their opposition to HPT’s Motion to Certify Question
 4   for Interlocutory Appeal (“Motion to Certify”), ECF 146, and HPT shall file and serve its
 5   opposition to Plaintiffs’ Motion for Leave to File Second Amended and Supplemental Complaint
 6   for Declaratory and Injunctive Relief (“Motion to Amend”), ECF 147, on or before April 19,
 7   2019;
 8           2.       Plaintiffs shall file and serve their reply in support of Motion to Amend and HPT
 9   shall file and serve its reply in support of Motion to Certify on or before April 26, 2019;
10           3.       The Court shall hold a hearing on Plaintiffs’ Motion to Amend and HPT’s Motion
11   to Certify at 2:00 p.m. on May 16, 2019, or on such date and time after that as the Court may be
12   available; and
13           4.       The case management conference set for April 3, 2019 is continued until 2:00 p.m.
14   on May 16, 2019, and the joint case management statement shall be filed no later than April 26,
15   2019.
16
     IT IS SO ORDERED.
17

18   Dated: March 22, 2019

19                                          ___________________________________________
                                            Hon. Jon S. Tigar
20                                          United States District Judge
21

22

23

24

25

26

27

28

      [PROPOSED] ORDER ON STIPULATION MODIFYING BRIEFING SCHEDULE           CASE NO. 3:15-CV-00221-JST
      AND DATE FOR HEARING AND CASE MANAGEMENT CONFERENCE                                       PAGE 2
